TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00789-CV



                                      Ernest Ortiz, Appellant

                                                   v.

                           Shannon Clinic and Linda Sutliff, Appellees



FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
      NO. D-11-0040-C, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Ernest Ortiz filed his notice of appeal on November 30, 2012. On May 29, 2013, the

Clerk of this Court notified Ortiz that his brief was overdue and that his appeal was subject to

dismissal for want of prosecution unless he filed his brief or responded to this notice by June 10, 2013.

To date, Ortiz has neither filed his brief nor responded to this Court’s notice.

                Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P.

42.3(b), (c).



                                                __________________________________________

                                                Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Prosecution

Filed: August 7, 2013